Citation Nr: 0305663	
Decision Date: 03/25/03    Archive Date: 04/03/03

DOCKET NO.  02-05 562	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a previously denied claim of service connection for a 
left knee disorder and, if so, entitlement to service 
connection for a left knee disorder.  

2.  Whether new and material evidence has been submitted to 
reopen a previously denied claim of service connection for a 
right knee disorder and, if so, entitlement to service 
connection for a right knee disorder.  

3.  Whether new and material evidence has been submitted to 
reopen a previously denied claim of service connection for 
post-traumatic stress disorder (PTSD) and, if so, entitlement 
to service connection for PTSD.  

(The reopened issues of entitlement to service connection for 
left and right knee disorder will be the subject of a later 
decision.)  




REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Jeffrey J. Schueler, Counsel


INTRODUCTION

The appellant had three years of active service between 
January 1967 and September 1970; he was absent without leave 
(AWOL) from July 11, 1969, to March 2, 1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2001 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Jackson, Mississippi.  In that determination, the RO 
denied the appellant's applications to reopen previously 
denied claims of service connection for left and right knee 
disorders, and denied entitlement to service connection for 
PTSD.  

The Board is undertaking additional development on the 
reopened issues of entitlement to service connection for left 
and right knee disorders pursuant to authority granted by 38 
C.F.R. § 19.9(a)(2) (2002).  When it is completed, the Board 
will provide notice of the development as required by Rule of 
Practice 903.  38 C.F.R. § 20.903 (2002).  After giving the 
notice and reviewing any response to the notice, the Board 
will prepare a separate decision addressing these issues.  




FINDINGS OF FACT

1.  The rating decision dated in December 1975 denied the 
claim of entitlement to service connection for a left knee 
disorder, and the appellant did not perfect an appeal.  

2.  Evidence submitted since the December 1975 rating 
decision is so significant that it must be considered to 
fairly decide the merits of the claim of entitlement to 
service connection for a left knee disorder.

3.  The rating decision dated in December 1975 denied the 
claim of entitlement to service connection for a right knee 
disorder, and the appellant did not perfect an appeal.  

4.  Evidence submitted since the December 1975 rating 
decision is so significant that it must be considered to 
fairly decide the merits of the claim of entitlement to 
service connection for a right knee disorder.

5.  The rating decision dated in October 1999 denied the 
claim of entitlement to service connection for PTSD, and the 
appellant did not perfect an appeal.  

6.  Evidence submitted since the October 1999 rating decision 
is so significant that it must be considered to fairly decide 
the merits of the claim of entitlement to service connection 
for PTSD.  

7.  The veteran does not have a confirmed diagnosis of PTSD.




CONCLUSIONS OF LAW

1.  The December 1975 rating decision denying the claim of 
entitlement to service connection for a left knee disorder is 
final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. 
§§ 3.160(d), 20.302 (2002).  

2.  Evidence submitted since the December 1975 rating 
decision is new and material with respect to the claim of 
entitlement to service connection for a left knee disorder; 
thus, the requirements to reopen this claim have been met.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2001).

3.  The December 1975 rating decision denying the claim of 
entitlement to service connection for a right knee disorder 
is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. 
§§ 3.160(d), 20.302 (2002).  

4.  Evidence submitted since the December 1975 rating 
decision is new and material with respect to the claim of 
entitlement to service connection for a right knee disorder; 
thus, the requirements to reopen this claim have been met.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2001).

5.  The October 1999 rating decision denying the claim of 
entitlement to service connection for PTSD is final.  
38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.160(d), 
20.302 (2002).  

6.  Evidence submitted since the October 1999 rating decision 
is new and material with respect to the claim of entitlement 
to service connection for PTSD; thus, the requirements to 
reopen this claim have been met.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156(a) (2001).

7.  Service connection for PTSD is not warranted.  
38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.304(f) (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) redefined 
VA's duty to assist and enhanced its duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
51 03A, 5107, 5126 (West 2002).  See 38 C.F.R. §§ 3.102, 
3.156, 3.159, and 3.326 (2002) (regulations implementing the 
VCAA).  

The VCAA prescribed that the amendments to 38 U.S.C. § 5107 
are effective retroactively to claims filed and pending 
before the date of enactment.  38 U.S.C.A. § 5107 note  
(Effective and Applicability Provisions) (West 2002).  The 
United States Court of Appeals for the Federal Circuit has 
ruled that the retroactive effective date provision of the 
Act applies only to the amendments to 38 U.S.C. § 5107.  See 
Bernklau v. Principi, 291 F.3d 795 (Fed. Cir. 2002); Dyment 
v. Principi, 287 F.3d 1377 (Fed. Cir. 2002).  However, the VA 
regulations promulgated to implement the Act provide for the 
retroactive effect of the regulations, except as specified.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001).  Claims to reopen 
previously finally-denied claims are the exception.  If a 
claim to reopen was pending on August 29, 2001 (as this claim 
was), the changes made to the regulations pertaining to such 
claims do not apply to it.  Id.  Whereas VA regulations are 
binding on the Board, 38 C.F.R. § 20.101(a) (2002), the Board 
in this decision will apply the regulations implementing the 
VCAA as they pertain to the claim at issue, and the Board 
will apply the previous version of 38 C.F.R. § 3.156 to this 
claim.

The United States Court of Appeals for Veterans Claims 
(Court) interpreted VA 's obligations under the VCAA, noting 
that a claimant is defined under 38 U.S.C.A. § 5100 as "any 
individual applying for, or submitting a claim for, any 
benefit under the laws administered by the Secretary."  See 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).   The 
Court therefore concluded that a person attempting to reopen 
a previously and finally denied claim is a claimant under the 
VCAA.  Id.  Thus, 38 U.S.C.A. § 5103(a), as amended by the 
VCAA, applies to those claimants who seek to reopen a claim 
by submitting new and material evidence pursuant to 38 
U.S.C.A. § 5108.  Id.  The provisions of 38 U.S.C.A. § 
5103(a) state that upon receipt of a complete or 
substantially complete application, VA must notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to VA that is necessary to substantiate the claim.  
As part of the notice, VA must notify a claimant which 
evidence, if any, will be obtained by the claimant and which 
evidence, if any, will be obtained by VA.  

The claims here involve requests to reopen previously denied 
claims, and there is no issue as to whether it is 
substantially complete.  38 U.S.C.A. §5102 (West 2002); 38 
C.F.R. §§ 3.150(a), 3.151(a), 3.159(b)(2) (2002).  The 
appellant originally filed the appropriate form seeking to 
establish entitlement to service connected compensation in 
October 1971.  Accordingly, when he later submitted 
statements seeking to reopen the previously denied service-
connection claims concerning the right and left knee 
disorders and PTSD, these informal claims did not require 
submission of another formal application.  See 38 C.F.R. 
§ 3.155(a) (2002).  There is thus no issue as to providing 
the appropriate form or instructions for completing it.  

VA must provide the claimant and the claimant's 
representative, if any, notice of required information and 
evidence not previously provided that is necessary to 
substantiate the claims.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2002).  In a September 2001 letter, the 
RO informed the appellant of its denial of his application to 
reopen the right and left knee disorder claims, and of the 
decision to reopen and deny on the merits the service 
connection for PTSD claim.  The appellant disagreed, and the 
RO sent him a September 28, 2001 letter informing him of how 
VA would try to resolve his disagreement and his options for 
further appellate consideration of his claim.  By a January 
2002 letter, the RO told the appellant of the enactment of 
the VCAA and the enhanced notice and assistance due him under 
the provisions of that Act.  The letter specifically notified 
him of the need for additional evidence that, being new and 
material, would aid in substantiation of his claims; of the 
evidence of record, including VA examinations and treatment 
records, county penal records, and service medical and 
personnel records; and of the evidence needed from him, 
including in-service stressful events, confirming diagnoses 
of PTSD, authorization to help him get records from non-VA 
sources, and recent VA treatment.  The RO told him that VA 
would help him get any records he could identify, though it 
remained his responsibility to provide this evidence.  The RO 
then sent the appellant a statement of the case in April 2002 
that detailed the evidence in the claims file and the 
analysis of the claims.  The appellant, in his September 2001 
notice of disagreement, October 2001 statement, and May 2002 
substantive appeal, did not identify any source of medical 
treatment or other evidence or information that either he 
wished to provide or have VA help in obtaining.  There is no 
indication that additional notification of the types of 
evidence needed to substantiate the claims, or of VA's or the 
appellant's responsibilities with respect to the evidence, is 
required.  See Quartuccio, 16 Vet. App. at 187.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2002).  Such assistance includes making every reasonable 
effort to obtain relevant records (including private and 
service medical records and those possessed by VA and other 
Federal agencies) that the claimant adequately identifies to 
the Secretary and authorizes the Secretary to obtain.  
38 U.S.C.A. § 5103A(b) and (c) (West 2002); 38 C.F.R. 
§ 3.159(c)(1-3) (2002).  As noted above, the appellant has 
not informed VA of any missing information or evidence 
necessary to substantiate the claim.  The RO has associated 
with the claims file VA clinical records from February 1999 
to August 2001, as well as surgical report concerning the 
left knee from May 1999.  The appellant was also recently 
incarcerated, and the medical records from that period are of 
record.  VA has undertaken all necessary and reasonable 
efforts to assist the appellant in obtaining evidence 
necessary to substantiate the claim for the benefit sought.  
With respect to the PTSD claim, the appellant has also 
undergone VA examinations in May 1999 and August 2001.  See 
38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2002) (assistance shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim).  

On appellate review, the Board sees no areas in which further 
development may be fruitful.  The requirements of the VCAA 
have been substantially met by the RO. 

II.  Analysis

A.  Reopening of Left and Right Knee Disorder Claims

By a December 1975 rating decision, the RO denied the 
appellant's claims of service connection for a left knee 
disorder and a right knee disorder.  It notified him of these 
decisions by a January 8, 1976, letter.  He did not file a 
notice of disagreement with that determination within a year 
of notice of the rating decision.  A decision of a duly-
constituted rating agency or other agency of original 
jurisdiction is final and binding as to all field offices of 
the Department as to written conclusions based on evidence on 
file at the time the claimant is notified of the decision.  
38 C.F.R. § 3.104(a) (2002).  Such a decision is not subject 
to revision on the same factual basis except by a duly 
constituted appellate authority.  Id.  A claimant has one 
year from notification of a decision of the agency of 
original jurisdiction to file a notice of disagreement (NOD) 
with the decision, and the decision becomes final if no NOD 
is filed within that time.  38 U.S.C.A. § 7105(b) and (c) 
(West 2002); 38 C.F.R. §§ 3.160(d), 20.302(a) (2002).  The 
rating decision therefore became final.  

Final decisions of the RO may not be reopened in the absence 
of new and material evidence.  38 U.S.C.A. §§ 7105(c), 5108 
(West 2002); 38 C.F.R. § 3.156(a) (2001).  If new and 
material evidence is submitted, the claim will be reopened 
and adjudicated on the merits.  38 U.S.C.A. § 5108 (West 
2002).  "The Board does not have jurisdiction to consider 
[the previously adjudicated claim] unless new and material 
evidence is presented, and before the Board may reopen such a 
claim, it must so find."  Barnett v. Brown, 83 F.3d 1380, 
1383 (Fed. Cir. 1996).  The Board is neither required nor 
permitted to analyze the merits of a previously disallowed 
claim if new and material evidence has not been submitted.  
Butler v. Brown, 9 Vet. App. 167, 171 (1996).  No other 
standard than that articulated in the regulation applies to 
the determination whether evidence is new and material.  See 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  

In regulations adopted pursuant to the VCAA, the definition 
of new and material evidence has been changed.  See 38 C.F.R. 
§ 3.156(a) (2002).  However, as noted above, the new 
regulatory definition is effective only for claims to reopen 
received on or after August 29, 2001.  See 66 Fed. Reg. 
45,620 (Aug. 29, 2001).  This claim to reopen having been 
received prior to August 29, 2001, the following regulation 
defines new and material evidence:  

New and material evidence means evidence not 
previously submitted to agency decisionmakers which 
bears directly and substantially upon the specific 
matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to 
fairly decide the merits of the claim.  

38 C.F.R. § 3.156(a) (2001) (emphasis in the original).  

The evidence to be reviewed for sufficiency to reopen a claim 
is the evidence submitted since the most recent final denial 
of the claim on any basis.  Evans v. Brown, 9 Vet. App. 273, 
284 (1996).  Thus, evidence submitted since the December 1975 
rating decision is of concern for the purpose of reopening 
this claim.  For the purpose of determining whether evidence 
is new and material, its credibility is generally presumed.  
Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

The regulation does not identify the qualities evidence must 
have to be "so significant that it must be considered in 
order to fairly decide the merits of the claim."  38 C.F.R. 
§ 3.156(a) (2001).  At the least, it is reasonable to require 
evidence submitted since December 1975 to "contribute to a 
more complete picture of the circumstances surrounding the 
origin of a veteran's injury or disability, even where it 
will not eventually convince the Board to alter its ratings 
decision."  Hodge, 155 F.3d at 1363.  

The evidence before VA when the RO rendered the December 1975 
rating decision included the service medical records, 
beginning with the enlistment examination in January 1967 
showing no complaints or findings of left or right knee 
disorders.  An examination in January 1968 revealed the same 
findings.  A March 1969 clinical record noted the appellant's 
complaints of swollen lower legs when standing for prolonged 
periods, with referral to podiatry.  An August 1970 clinical 
record indicated that the appellant complained of right leg 
pain at the superior patella and involvement in a motor 
vehicle accident three or four weeks before.  The assessment 
was soft tissue damage.  The September 1970 separation 
examination yielded a normal lower extremities clinical 
evaluation and no complaints of knee problems.  VA 
examination in November 1975 showed a history of right knee 
injury in a motor vehicle accident; the assessment was 
history of right and left knee injuries with no current 
residuals.  X-rays of the knees were negative.  Considering 
this evidence, the RO issued the December 1975 rating 
decision denying the claims because there was then no 
evidence of a right or left knee disorder.  

After December 1975, the record includes three large volumes 
of evidence, only a small part of which concerns these 
claims.  Private clinical records in October 1984 showed the 
appellant's complaints of right and left knee pain.  VA 
clinical record on July 29, 1994, noted that the appellant 
stated he had bilateral knee injuries many years ago.  VA 
clinical records in August 1994 indicated that he suffered a 
right knee injury on July 27, 1994, with pain and effusion, 
but without significant ligamentous injury.  VA x-ray report 
in May 1999 showed some narrowing of the left knee joint 
laterally, with no fracture identified and no abnormality of 
the soft tissues.  VA surgical records in August 1999 showed 
a left partial medial meniscectomy and debridement of 
chondromalacia to repair a horizontal tear of the left medial 
meniscus.  VA x-rays in January 2000 showed calcification in 
the left knee at the insertion of the quadriceps tendon into 
the patella, without other abnormality.  Private penal 
medical records in September 2000 showed that the appellant 
used a right knee brace and had right knee pain.  

Unlike the evidence considered by the RO in December 1975, 
the additional evidence (all of which is temporally new) 
received since then shows current right and left knee 
symptomatology.  This evidence addressed the principal reason 
for that earlier denial, the lack of evidence showing a 
current right or left knee disorder.  The new evidence is so 
significant to the issues in this case that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a) (2001).  As the additional evidence 
submitted since the December 1975 rating decision is both new 
and material, the evidence supports the application to reopen 
the claims of entitlement to service connection for left and 
right knee disorders.  

B.  Service Connection for PTSD

By a July 1991 rating decision, the RO denied the appellant's 
claim of service connection for PTSD and notified him of that 
decision by an August 2, 1991, letter.  He did not file a 
notice of disagreement with that determination within a year 
of notice of the rating decision.  A decision of a duly-
constituted rating agency or other agency of original 
jurisdiction is final and binding as to all field offices of 
the Department as to written conclusions based on evidence on 
file at the time the claimant is notified of the decision.  
38 C.F.R. § 3.104(a) (2002).  Such a decision is not subject 
to revision on the same factual basis except by a duly 
constituted appellate authority.  Id.  A claimant has one 
year from notification of a decision of the agency of 
original jurisdiction to file a notice of disagreement (NOD) 
with the decision, and the decision becomes final if no NOD 
is filed within that time.  38 U.S.C.A. § 7105(b) and (c) 
(West 2002); 38 C.F.R. §§ 3.160(d), 20.302(a) (2002).  The 
July 1991 rating decision is final.

By April and October 1999 rating decisions, the RO denied the 
appellant's claim of service connection for PTSD on the 
merits, without first determining whether new and material 
evidence had been submitted to reopen that claim.  By an 
October 25, 1999, letter, the RO informed him that it had 
granted service connection; by a March 20, 2000, letter, it 
corrected that error and informed him that service connection 
had been denied.  The appellant filed several communications 
with VA after these letters - in November 1999, December 
1999, and February 2000 - none of which specifically 
disagreed with the October 1999 rating decision.  He filed a 
statement received on March 19, 2001, within one year of the 
corrected notice dated March 20, 2000; however, that 
communication did not specifically identify disagreement with 
a rating decision or action.  As the appellant did not file a 
notice of disagreement with the October 1999 rating decision, 
it became final.  See 38 C.F.R. §§ 3.160(d), 20.302(a) 
(2002).  

In adjudicating the present claim, the RO issued a September 
2001 rating decision that confirmed and continued the 
previous denial of service connection for PTSD, noting that 
the claim had been reopened, but the evidence showed no 
diagnosis.  As noted above with respect to the right and left 
knee claims, final decisions of the RO may not be reopened in 
the absence of new and material evidence.  38 U.S.C.A. 
§§ 7105(c), 5108 (West 1991); 38 C.F.R. § 3.156(a) (2001).  
Whether to reopen is a jurisdictional question, which 
requires an analysis of whether new and material evidence has 
been submitted.  38 U.S.C.A. § 5108 (West 1991); Barnett, 
83 F.3d at 1383; Butler, 9 Vet. App. at 171.  

In this case, the RO denied the claim in October 1999 because 
the evidence of record did not include competent evidence of 
a current diagnosis of PTSD.  Presuming the credibility of 
the evidence submitted since then, Justus, 3 Vet. App. at 
513, the Board determines that new and material evidence has 
been submitted.  The additional evidence submitted since 
October 1999 includes VA clinical records that show his 
admission to a PTSD recovery program in January 1997.  VA 
clinical records in May and August 1997 listing a diagnosis 
of PTSD and a VA clinical record dated in February 2000 
noting a provisional diagnosis of PTSD.  While the additional 
evidence also includes indications of non-PTSD psychiatric 
symptoms and diagnoses, including psychotic disorders and 
polysubstance abuse, the current findings of PTSD in the 
VA clinical records in May and August 1997 and in February 
2000 are material to the issue in this case.  The additional 
evidence submitted since the October 1999 rating decision 
includes both new and material evidence supporting the 
application to reopen the claim of entitlement to service 
connection for PTSD.  

With the claim reopened, the Board will proceed to the 
question of service connection.  Service connection generally 
means that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred in the line of duty in the active military service 
or, if pre-existing such service, was aggravated during 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303(a) (2002).  In order to establish service connection, 
either the evidence must show affirmatively that such a 
disease or injury was incurred in or aggravated by service, 
or statutory presumptions may be applied.  There must be 
medical evidence of a current disability, medical or lay 
evidence of in-service incurrence or aggravation of a disease 
or injury, and medical evidence linking the current 
disability to that in-service disease or injury.  Pond v. 
West, 12 Vet. App. 341, 346 (1999); Hickson v. West, 12 Vet. 
App. 247, 253 (1999).  

Service connection for PTSD requires medical evidence of a 
current disorder, evidence of an in-service stressor, and 
medical evidence linking the two.  Gaines v. West, 11 Vet. 
App. 353, 357 (1998); Cohen (Douglas) v. Brown, 10 Vet. App. 
128 (1997).  Effective on and after March 7, 1997, service 
connection for PTSD requires medical evidence diagnosing the 
condition in accord with 38 C.F.R. § 4.125(a) (2002); a link, 
established by medical evidence, between current symptoms and 
an in-service  stressor; and credible supporting evidence 
that the claimed in-service stressor occurred.  If the 
evidence establishes that the appellant engaged in combat 
with the enemy and the claimed stressor was related to that 
combat, in the absence of clear and convincing evidence to 
the contrary, and provided that the claimed stressor was 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the appellant's lay testimony alone 
could establish the occurrence of the claimed in-service 
stressor.  38 C.F.R. § 3.304(f) (2002) and 38 C.F.R. § 4.125 
(2002) (requiring PTSD diagnoses to conform to the criteria 
in AMERICAN PSYCHIATRIC ASSOCIATION, DIAGNOSTIC AND STATISTICAL MANUAL OF 
MENTAL DISORDERS (4th ed. 1994) (DSM-IV)).  

The appellant claims that he incurred PTSD from stressful 
events he witnessed in combat.  However, the first step in 
this analysis, both under the general service-connection 
analysis and under the specific requirements for PTSD service 
connection, is determining whether the medical evidence shows 
a current diagnosis of PTSD.  

The record includes evidence discussing PTSD as descriptive 
of the appellant's symptomatology, beginning with VA clinical 
records in July 1984 that noted an impression of rule out 
PTSD and a private physician's statement in December 1993 of 
possible PTSD per the appellant's history.  VA hospital 
records in November and December 1995, from September to 
November 1996, and in May, August, and September 1997 
included diagnoses of PTSD, as well as paranoid 
schizophrenia, polysubstance abuse, and adjustment disorder.  
VA clinical records in March 1998 included a diagnostic 
impression of PTSD and a VA clinical record in February 2000 
noted a provisional diagnosis of PTSD.  VA clinical records 
from February 1996 to August 1997 showed psychiatric 
treatment, including the appellant's admission in January 
1997 to a five-week PTSD Recovery Program, in which he 
underwent group and individual therapy.  VA psychiatric 
examination in May 1995 diagnosed PTSD, as well as major 
depression and substance abuse, without discussion of the 
appellant's in-service history that might support the 
diagnosis.  The RO in an October 1995 letter asked the 
examiner to provide the military history, including 
references to the stressful events the appellant experienced 
in service, which supported the diagnosis.  The examiner 
responded in an October 1995 addendum and simply confirmed 
the prior diagnosis without reference to the appellant's 
military history.  

The record also includes significant hospital, clinical, and 
examination findings indicating non-PTSD diagnoses, and 
specifically eliminating PTSD as an accurate diagnosis of the 
appellant's condition.  These documents include the 
following:  

?	VA examination in January 1984 diagnosing epilepsy, 
grand mal type.  

?	September and October 1984 county penal medical records 
concerning treatment of drug abuse, antisocial 
personality disorder, and seizures secondary to alcohol 
withdrawal.  

?	VA hospital records September 1984 diagnosing 
alcoholism and drugs, antisocial personality disorder, 
and pseudoseizures.  

?	A decision of the Social Security Administration in 
January 1985 awarding benefits based on alcohol abuse, 
pseudoseizures, and chronic paranoia.  

?	VA neuropsychiatric examination in June 1985 diagnosing 
grand mal epilepsy by history and paranoid 
schizophrenia.  

?	VA clinical records in July 1984 diagnosing alcoholic 
hallucinations and heroin use, as well as rule out 
PTSD.  

?	VA clinical records in September 1984 diagnosing 
possible depression secondary to drugs and antisocial 
personality disorder.  

?	Private hospital records in January 1985 diagnosing 
alcoholic brain syndrome with seizure disorder.  

?	Private clinical records in August 1985 diagnosing 
mixed substance abuse.  

?	Private clinical records in December 1985 diagnosing 
schizophrenia.  

?	VA hospital records in October 1986 and in January and 
February 1987 for treatment of polysubstance abuse, 
schizophrenia, seizures, and borderline personality 
disorder.  

?	VA hospital records in July 1987 for treatment of 
organic hallucinosis, alcohol and drug abuse, and mixed 
personality disorder.  

?	VA hospital records in September 1987 for treatment of 
schizophrenia, alcohol abuse, and mixed substance 
abuse.  

?	VA hospital records in March and April 1988 for 
treatment of organic hallucinosis and cocaine and 
alcohol abuse.  

?	VA clinical records in September 1988 showing increased 
symptoms of psychosis and antisocial behavior.  

?	VA hospital records in June 1989 for treatment of 
schizophrenia and cocaine dependency.  

?	VA hospital records in December 1989 and January 1990 
for treatment of polysubstance abuse and psychosis not 
otherwise specified.  

?	VA hospital records in February and April 1990 for 
treatment of schizophrenia, alcoholic hallucinations, 
and polysubstance abuse.  

?	VA hospital records in December 1990 and January 1991 
for treatment of seizure disorder, schizophrenia, 
depressive disorder, and cocaine and alcohol abuse.  

?	VA examination in February 1991 diagnosing 
schizophrenia, substance abuse, and seizure disorder.  

?	VA hospital records from June to August 1991 for 
treatment of schizophrenia, depressive disorder, and 
history of alcohol and cocaine use.  

?	A private physician's statement in December 1993 
diagnosing alcohol and drug dependence and a 
personality disorder, as well as possible PTSD per the 
appellant's history.  

?	VA hospital records in August 1994 for treatment of 
heart disease also noted a diagnosis of polysubstance 
abuse.  

?	VA clinical records in January and February 1995 
diagnosing stable schizophrenia with mild depression.  

?	VA hospital records in February 1995 noting a history 
of alcohol and narcotic abuse and depression.  

?	VA hospital records in March and April 1995 for 
treatment of major depression.  

?	VA hospital records in April and May 1995 for treatment 
of polysubstance abuse and depressive disorder.  

?	VA psychiatric examination in May 1995 diagnosing major 
depression and substance abuse, as well as PTSD.  

?	VA hospital records in November and December 1995 for 
treatment of substance abuse, as well as PTSD.  

?	VA hospital records from February to April 1996 for 
treatment of polysubstance abuse and psychosis 
secondary to substance abuse.  

?	VA hospital records from September to November 1996 for 
treatment of a history of paranoid schizophrenia, and 
alcohol and cocaine abuse, as well as PTSD.  

?	VA hospital records in May 1997 for treatment of 
substance abuse, as well as PTSD.  

?	VA hospital records in August and September 1997 for 
treatment of polysubstance abuse and adjustment 
disorder, as well as PTSD.  

?	VA hospital records in October 1997 for treatment of 
polysubstance abuse and adjustment disorder.  

?	VA hospital records in February 1999 for treatment of 
cocaine abuse, marijuana abuse, polysubstance abuse and 
antisocial traits.  

?	VA clinical records from May to December 1999 showing 
continuing treatment for substance abuse in remission; 
there was no mention of PTSD.  

?	VA clinical records from January 2000 to August 2001 
showing treatment for psychosis not otherwise specified 
and substance abuse.  

In contrast to the limited evidence suggesting a diagnosis of 
PTSD, these records provide ample support for other 
diagnoses, including schizophrenia, polysubstance abuse, and 
antisocial personality disorder.  Three recent examinations 
also provide support for these non-PTSD diagnoses and 
specifically report a lack of support for a PTSD diagnosis.  

VA psychiatric examination in June 1998 diagnosed paranoid 
schizophrenia, alcohol and drug abuse, and antisocial 
personality disorder.  The examiner specifically reported 
that the appellant did not satisfy the criteria for a 
diagnosis of PTSD.  In an addendum to this examination 
report, the examiner reviewed the May 1995 VA examination 
diagnosis of PTSD, and concluded that it was not supported.  
The examiner nonetheless suggested that psychological testing 
be done to rule out a diagnosis of PTSD.  In a February 1999 
addendum, the examiner indicated that the appellant had been 
scheduled four times for psychological testing and had 
canceled, rescheduled, or failed to report.  The examiner 
indicated that the question of whether PTSD was a valid 
diagnosis was not resolved due to the lack of psychological 
testing.  In the absence of this testing, the diagnoses 
remained schizophrenia, polysubstance abuse and dependency, 
and antisocial personality disorder.  Two subsequent 
examinations concurred with this conclusion.  VA examination 
in May 1999 diagnosed paranoid schizophrenia; alcohol, 
heroin, and cocaine abuse and dependence in sustained full 
remission; and [anti]social personality disorder.  The claims 
file was reviewed, and the examiner specifically reported 
that the appellant did not meet the diagnostic criteria for 
PTSD.  VA examination in August 2001 also diagnosed paranoid 
schizophrenia, adult antisocial behavior, and cocaine, 
cannabis, and alcohol abuse in remission.  The examiner 
opined the appellant's history was consistent with a 
diagnosis of paranoid schizophrenia and that there was 
insufficient evidence to support a diagnosis of PTSD.  

These VA examinations conclude that the appellant's current 
psychiatric disorder is not PTSD.  The large volume of VA 
hospital and clinical evidence showing treatment for 
polysubstance abuse, schizophrenia, and personality disorder 
supports that conclusion.  While there are references in the 
record to PTSD, this evidence is outweighed by the hospital 
and clinical history and the opinions of VA examiners in 
1998, 1999, and 2001.  Because the preponderance f the 
evidence weighs heavily against a current diagnosis of PTSD, 
service connection is not in order.  The Board need not reach 
the questions of whether the appellant is a combat veteran, 
whether the record includes credible supporting evidence that 
his claimed in-service stressor occurred, or whether there is 
a medical link between current symptomatology and an in-
service stressor.  These questions, even if answered in the 
affirmative, would not lead to a resolution of this case in 
the appellant's favor without a valid diagnosis of PTSD 
required by 38 C.F.R. § 3.304(f) (2002) and in accord with 
38 C.F.R. § 4.125 (2002).  In light of the evidence of record 
and based on the analysis above, it is the determination of 
the Board that the preponderance of the evidence is against 
the claim of entitlement to service connection for PTSD.  




ORDER

The application to reopen claim of entitlement to service 
connection for a left knee disorder is granted.  

The application to reopen claim of entitlement to service 
connection for a right knee disorder is granted.  

The application to reopen claim of entitlement to service 
connection for PTSD is granted.  

Service connection for PTSD is denied.  



	                        
____________________________________________
	J. SHERMAN ROBERTS
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the claim 
on or after November 18, 1988" is no longer a condition for 
an attorney-at-law or a VA accredited agent to charge you a 
fee for representing you.



 


